OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on December 21,1960.
In this proceeding to discipline him for professional misconduct, the respondent was charged with (1) engaging in an impermissible conflict of interest; (2) neglecting three legal matters entrusted to him; and (3) engaging in conduct involving fraud, deceit and misrepresentation in two of those matters. The Referee found that all of the charges were sustained.
*117The petitioner has moved to confirm the report of the Referee and the respondent has cross-moved to disaffirm said report.
After reviewing all of the evidence we are in full agreement with the report of the Referee. The petitioner’s motion is granted and the respondent’s cross motion is denied.
In determining an appropriate measure of discipline we are mindful of the respondent’s disregard of his clients’ interests. Accordingly the respondent should be, and hereby is, suspended from the practice of law for a period of three years commencing July 13, 1981, and until the further order of this court.
Mollen, P. J., Hopkins, Damiani, Titone and Lazer, JJ., concur.